This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                            NO. 33,486

 5 JULIAN NAVARRETTE GOMEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 William G. Shoobridge, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Steven J. Forsberg, Assistant Public Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 ZAMORA, Judge.
 1   {1}   Defendant appeals from a judgment and sentence entered after the district court

 2 revoked his probation. We issued a calendar notice proposing to affirm. Defendant has

 3 responded with a motion to amend the docketing statement and a memorandum in

 4 opposition. For the reasons discussed below, Defendant’s motion to amend is denied

 5 and the district court judgment is affirmed.

 6 Motion to Amend

 7   {2}   Defendant has filed a motion to amend the docketing statement to add a new

 8 issue. See Rule 12-208(F) NMRA. In cases assigned to the summary calendar, this

 9 Court will grant a motion to amend the docketing statement to include additional

10 issues if the motion (1) is timely, (2) states all facts material to a consideration of the

11 new issues sought to be raised, (3) explains how the issues were properly preserved

12 or why they may be raised for the first time on appeal, (4) demonstrates just cause by

13 explaining why the issues were not originally raised in the docketing statement, and

14 (5) complies in other respects with the appellate rules. See State v. Rael, 1983-NMCA-

15 081, ¶ 15, 100 N.M. 193, 668 P.2d 309. This Court will deny motions to amend that

16 raise issues that are not viable, even if they allege fundamental or jurisdictional error.

17 See State v. Moore, 1989-NMCA-073, ¶ 42, 109 N.M. 119, 782 P.2d 91, overruled on

18 other grounds by State v. Salgado, 1991-NMCA-044, 112 N.M. 537, 817 P.2d. 730.




                                                2
 1   {3}   Here, Defendant is seeking to add the issue of whether or not the underlying

 2 conviction violated the Second Amendment of the United States Constitution. As

 3 indicated in the judgment and sentence entered after Defendant’s probation on this

 4 conviction was revoked, Defendant’s underlying conviction was entered pursuant to

 5 a guilty plea. [RP 141] “[A] plea of guilty or nolo contendere, when voluntarily made

 6 after advice of counsel and with full understanding of the consequences, waives

 7 objections to prior defects in the proceedings and also operates as a waiver of statutory

 8 or constitutional rights, including the right to appeal.” State v. Hodge, 1994-NMSC-

 9 087, ¶ 14, 118 N.M. 410, 882 P.2d 1. A defendant’s right to appeal following a guilty

10 plea is limited to jurisdictional challenges and those issues specifically reserved in the

11 plea agreement. See id. ¶¶ 14-24; see also Rule 5-304(A)(2) NMRA (“With the

12 approval of the court and the consent of the state, a defendant may enter a conditional

13 plea of guilty or no contest, reserving in writing the right, on appeal from the

14 judgment, to review of the adverse determination of any specified pre-trial motion.”).

15 Because Defendant waived his constitutional challenge when he pled guilty without

16 reserving the issue for review, we do not deem his motion to amend to be viable.

17 Issue Raised in Docketing Statement

18   {4}   Our calendar notice proposed to affirm on the issues raised in the docketing

19 statement. Defendant does not address these issues in the memorandum in opposition.


                                               3
1 When a case is decided on the summary calendar, an issue is deemed abandoned

2 where a party fails to respond to the proposed disposition of the issue. See State v.

3 Johnson, 1988-NMCA-029, ¶ 8, 107 N.M. 356, 758 P.2d 306. Accordingly, we affirm

4 for the reasons set forth in the calendar notice.

5   {5}   IT IS SO ORDERED.



6                                                _______________________________
7                                                M. MONICA ZAMORA, Judge

8 WE CONCUR:


 9 __________________________________
10 JAMES J. WECHSLER, Judge


11 __________________________________
12 MICHAEL D. BUSTAMANTE, Judge




                                             4